          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

WALI SALEEM,

              Plaintiff,

v.                                     Case No. 4:18cv473-MW/CJK

CENTURION OF FLORIDA, LLC,
et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 3, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 4. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. This case is TRANSFERRED to the United

States District for the Middle District of Florida, Jacksonville Division. The Clerk

shall close the file.

      SO ORDERED on November 19, 2018.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge
